EXHIBIT 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this "Agreement"), dated as of June 15, 2010 (the
"Effective Date"), is made by MyMedicalRecords, Inc., a Delaware corporation and
MMRGlobal a Delaware Corporation ("the Company") and Rafael Salazar (the
"Executive").

WITNESSETH:

WHEREAS, the Company desires to employ the Executive as its Vice President
Telecommunications & Carrier Relations;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby covenant and agree as
follows:

Employment

The Company hereby agrees to retain the Executive, and the Executive hereby
agrees to be employed by the Company, on an at-will basis and subject to the
additional terms and conditions of this Agreement.

Term

The term of this Agreement (the "Agreement Term") shall commence on the
Effective Date and shall expire on June 15, 2012 (the "Initial Term") unless
extended or otherwise terminated pursuant to this Agreement (the "Employment
Period"). The Agreement Term shall be extended automatically for successive
additional one-year periods at the expiration of the then-current term unless
written notice of non-extension is provided by the Company to the Executive
after appropriate Board resolution at least 60 days prior to the expiration of
the Initial Term or such extended term, as the case may be.

Responsibilities

The Executive shall provide services as requested by the Company reporting to
the Chief Executive Officer ("CEO") unless otherwise directed by the CEO. The
Executive's job description and title(s) may be changed the Company. The
Executive agrees to devote all time, efforts and skills reasonably necessary to
the performance of his duties and responsibilities under this Agreement.

Compensation

In consideration of the services rendered by the Executive during the term
hereof the Company shall pay Executive the amounts set forth below.

 a. Salary. 　 The Company shall pay the Executive, on a semi-monthly basis, a
    base salary of $80,000 per year (the "Base Salary"). The Base Salary shall
    be subject to an increase as determined by the Board of Directors of the
    Company from time to time in its sole discretion, provided that as of each
    June 1 during the Agreement Term the amount of the Base Salary shall
    increase by not less than 5% of the then current base salary.
 b. Bonus. 　 The Compensation Committee of the Company shall annually determine
    whether or not an additional bonus should be payable to Executive in
    consideration for services rendered during the prior year.

--------------------------------------------------------------------------------





     c. Executive Benefits. 　 The Executive shall also be entitled to (i) health
        insurance pursuant to the plan made available generally to employees of
        the Company; (ii) vacation pursuant to the policies of the Company for
        each 12-month period during the Employment Period; (iii) reasonable
        travel expenses incurred in connection with her responsibilities; and
        (iv) such other benefits and perquisites that are generally made
        available to senior executives the Company from time to time. Executive
        further agrees to be bound by the policies and procedures outlined in
        the Company's Employee Manual.
     d. Indemnification. The Executive shall be provided with any
        indemnification rights and indemnification insurance coverage on the
        same basis as are provided to other senior executives of the Company.
     e. Reimbursement of Expenses. 　 The Company shall reimburse all reasonable
        business expenses and disbursements incurred by the Executive in the
        performance of his duties under this Agreement.
     f. Deferred Compensation and Interest. The Company acknowledge that the
        Executive agrees that it could be necessary to defer certain payments or
        benefits, and the Company does not intend that Executive relinquish, and
        Executive does not hereby relinquish, any rights thereto.
     g. Termination. 　 In the event that this Agreement is terminated by the
        Company without Cause (as such term is defined herein), the Company
        shall continue paying the monthly salary required under Section 4(a)
        hereof for two (2) months, if such termination occurs after the last day
        of the second year of employment; and for three (3) months, if such
        termination occurs after the last day of the third year of employment.
        If this Agreement is terminated by the Company due to Executive's
        misconduct (including, but not limited to, any act of dishonesty,
        willful misconduct, fraud or embezzlement) or should the Executive make
        or attempt to make any unauthorized use or disclosure of material
        confidential information or trade secrets of and the Company or any
        parent or subsidiary corporation (any of the foregoing, a "Cause"), then
        the Company shall not be required to continue paying the monthly salary
        required under Section 4(a) and the Company shall only be required to
        pay such salary as has been accrued to that date. For purposes of
        clarification, a change in title or diminution of responsibilities,
        regardless of the level of materiality, shall not be considered a
        termination under the provisions of this Agreement.

    Miscellaneous

 5. Successors and Assigns. 　 This Agreement shall be binding upon and shall
    inure to the benefit of the Company and the Executive, and their successors
    and assignees.
 6. Entire Agreement. 　 This Agreement sets forth the entire agreement of the
    Executive and the Company in respect of the subject matter contained herein
    and supersedes all prior agreements, memoranda of understanding, promises,
    covenants, arrangements, communications, representations or warranties,
    whether oral or written, by the parties hereto in respect of the subject
    matter contained herein. Any amendment or modification of this Agreement
    shall not be binding unless in writing and signed by the Company and the
    Executive.
 7. Severability. 　 In the event that any provision of this Agreement is
    determined to be invalid or unenforceable, the remaining terms and
    conditions of this Agreement shall be unaffected and shall remain in full
    force and effect, and any such determination of invalidity or
    unenforceability shall not affect the validity or enforceability of any
    other provision of this Agreement.

--------------------------------------------------------------------------------





 d. Notices. 　 All notices which may be necessary or proper for the Company or
    the Executive to give to the other shall be in writing and shall be
    delivered by hand or sent by registered or certified mail, return receipt
    requested and actually received, or by air courier, and shall be deemed
    given when sent, to the respective persons at the addresses set forth in
    Annex A (or such other address as any party may provide to the other parties
    after the date hereof).
 e. Governing Law. 　 This Agreement shall be governed by and enforceable in
    accordance with the laws of the State of California, without giving effect
    to the principles of conflict of laws thereof.
 f. Counterparts. 　 This Agreement may be signed in counterparts, each of which
    shall be an original, with the same effect as if the signatures thereto and
    hereto were upon the same Instrument.
 g. No Rules of Construction. 　 No rules of construction are intended by the
    parties hereto and none shall be employed or used in the interpretation of
    this Agreement. For all purposes, both parties hereto shall be deemed joint
    authors hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.

MyMedicalRecords, Inc.

By: /s/ Robert H. Lorsch
Name: Robert H. Lorsch
Title: Chief Executive Officer

Rafael Salazar

By: /s/ Rafael Salazar